Citation Nr: 0508089	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which granted the veteran's claim 
for service connection for bilateral hearing loss and 
assigned a 10 percent disability rating and denied the 
veteran's claim of entitlement to service connection for 
tinnitus.

Dates of service

The veteran served on active duty in the United State Marine 
Corps from July 1945 to August 1946.  

The Board observes that the veteran has stated at various 
times that he was a Captain and a Colonel in the United 
States Air Force.  He claims that records pertaining to such 
service were "destroyed in flood".  A newspaper article 
submitted by the veteran indicates that his promotion from 
captain to colonel was "honorary".  He has been unclear as 
to the dates of such service, indicating "??" when asked 
about this in item 14h of his October 2003 claim for VA 
compensation benefits (VA Form 21-526).  

There is no official record that the veteran served on active 
duty other than his World War II service as a Private First 
Class in the USMC.  VA is bound by the service department's 
certification as to an individual's military service. 
See 38 C.F.R. §§ 3.1(y)(1), 3.203 (2004); see also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Procedural history

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in October 2003.  As 
noted above, in a February 2004 rating decision the RO 
granted the veteran's claim for service connection for 
bilateral hearing loss and assigned a 10 percent disability 
rating and denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran filed a notice 
of disagreement in regards to the February 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claims and 
confirmed the RO's findings in a July 2004 statement of the 
case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2004.

The veteran initially requested a hearing before the Travel 
Board along with a hearing with a decision review officer at 
the Detroit RO.  He subsequently withdrew his request for a 
Travel Board hearing in a December 2004 statement.  
See 38 C.F.R. § 20.704(e) (2004).  At that time, the veteran 
indicated that he still wished to appear before a DRO.  A 
hearing at the RO with a DRO was scheduled for January 2005, 
but the veteran failed to report for this hearing and 
provided no explanation for his failure to report.  

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level IV hearing impairment in the 
right ear and level III hearing impairment in the left ear.

2.  Competent medical evidence does not support a finding 
that tinnitus currently exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  Tinnitus was not was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for bilateral hearing loss and service connection for 
tinnitus.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims. 

More significantly, a letter was sent to the veteran in 
November 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed that the RO 
had received the veteran's service medical records that the 
veteran submitted with his claim.  The letter specifically 
noted that the veteran showed "no history of treatment 
received after military service" for bilateral hearing loss 
and tinnitus.  The letter emphasized that the RO needed "a 
recent medical report showing findings diagnosis, and 
treatment " for bilateral hearing loss and tinnitus.  Thus, 
the letter, along with the July 2004 SOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

With regards to the veteran's appeal of the initial 
disability rating assigned to the his bilateral hearing loss, 
VA's General Counsel has held the notice provisions of VCAA 
do not apply if, in response to a decision on a claim for 
which VA has already provided the VCAA notice, the claimant 
files a notice of disagreement (NOD) that raises a new issue.  
See VAOPGCPREC 8-2003 (December 22, 2003).  In October 2003, 
the veteran filed claims of service connection for bilateral 
hearing loss and tinnitus.  He was provided VCAA notice 
regarding these claims by means of the November 2003 VCAA 
letter.  In a February 2004 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
10 percent disability rating; the RO also denied service 
connection for tinnitus.  The veteran filed a NOD as to the 
assigned rating for bilateral hearing loss and also to the 
denial of service connection for tinnitus.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the increased rating claim.  
That is, because the veteran was provided with adequate VCAA 
notice in November 2003 in regards to his initial service 
connection claims, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  As noted 
above, in the November 2003 letter, the RO informed the 
veteran that it had received his service medical records.  
The letter noted that the RO would make reasonable efforts to 
help the veteran get evidence support his claims, like 
"medical records, employment records, or records from other 
Federal agencies," but that he must provide enough 
information about these records so that they could be 
requested on his behalf.  The RO also advised him that a VA 
medical examination would be provided if it was necessary to 
make a decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letter informed him that it was the 
veteran's responsibility to "make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Enclosed with the letter was VA Form 
21-4142, Authorization for the Release of Information, to 
allow for the RO to request any private records on the 
veteran's behalf.  A December 2003 letter contained similar 
instructions and enclosed more VA Forms 21-4142.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2003 letter informed the 
veteran that "It's still your responsibility to support your 
claim with appropriate evidence".  The December 2003 letter 
specifically stated:  "Please review your records and make 
sure that you haven't overlooked any important evidence."  
The Board believes that these letters substantially complied 
with the requirements of 38 C.F.R. § 3.159(b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO, in effect informing the veteran to "give us everything 
you've got."

The Board finds that the November 2003 and December 2003 
letters and the July 2004 SOC together properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and they properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The Board notes that the November 2003 letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
one year period has since elapsed.

The Board notes that the fact that the veteran's claims were 
adjudicated by the RO in February 2004, prior to the 
expiration of the one-year period following the November 2003 
notification to the veteran of the evidence necessary to 
substantiate his claims, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on  claims before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in November 2003, prior to the initial adjudication 
of this claim by rating decision in February 2004.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided a VA audiological examination in 
December 2003, the results of which will be referred to 
below.  The report of the audiological examination reflects 
that the examiner reviewed the veteran's claims folder, noted 
his current complaints, conducted an audiological examination 
and rendered appropriate diagnoses and opinions.  

The Board notes that the veteran's representative argued in a 
February 2005 informal hearing presentation that the 
veteran's case should be remanded for a VA examination to 
determine whether the veteran suffers from tinnitus.  This 
has already been done.  The veteran not identify tinnitus as 
a problem during the December 2003 audiological examination, 
and tinnitus was not diagnosed.  Moreover, the RO obtained a 
negative nexus opinion in June 2004.  

The veteran has presented no competent medical evidence as to 
the claimed tinnitus, despite being given ample opportunity 
to submit such evidence. In the absence of competent medical 
evidence of current tinnitus, further audiological 
examination of the veteran is not necessary.  As the Court 
has stated: "VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  As was described in the 
Introduction, the veteran declined a hearing before a 
Veterans Law Judge, and he failed to report for a DRO 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

For the sake of simplicity, a unified factual background will 
be provided with respect to both of the veteran's claims.

The veteran's service medical records are pertinently 
negative.  Separation examination in August 1946 showed 
normal hearing.  There are no pertinent records for many 
decades after service.  

The veteran filed an initial claim of entitlement to service 
connection in October 2003.  On VA audiological evaluation in 
December 2003, puretone thresholds, in decibels (db), were as 
follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	45	50	65	70	75	65	
Right (dB)	45	40	65	70	85	65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
veteran did not report complaints consistent with tinnitus to 
the examiner, and tinnitus was not diagnosed.  [The veteran 
indicated in his April 2004 notice of disagreement that he 
did not report tinnitus at the time of his December 2003 VA 
examination because he was not questioned about it.]  
  
In a February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 10 
percent disabling from October 20, 2003.  The grant of 
service connection was based on the December 2003 VA 
examination results and an etiological opinion that the 
veteran's bilateral hearing loss was etiologically related to 
service.  The veteran's tinnitus claim was denied based on 
the fact that there was no evidence that the veteran had 
tinnitus as a result of military service.

The veteran submitted results from an April 2002 private 
audiological examination.  However, the report contains an 
uninterpreted audiogram, which the Board may not consider as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  [The Board notes that the audiogram appears to 
show that the veteran had a lower level of hearing loss and a 
higher speech audiometry result for the veteran's right ear 
than demonstrated during the December 2003 VA examination, 
which would not avail the veteran in the assignment of a 
higher disability rating in any event.]  The veteran also 
submitted a statement from J.A., D.O. dated in March 2004.  
Dr. J.A. stated that he was not sure of the rating scale 
utilized by the VA, but referred to the April 2002 audiogram 
and stated that the veteran had "mild to moderate severe 
nerve loss from April 26, 2002."  

Dr. J.A. indicated that a second audiogram conducted that day 
(March 29, 2004) was "very inconsistent compared to his old 
testing and we are not sure where we are going to go with 
that, whether we are going to repeat the test at a later date 
or not."  The claims folder does not contain an audiogram 
dated March 29, 2004; however, there is of record an 
audiogram dated April 5, 2004, indicating that the veteran 
was indeed retested based on inconsistencies.  This report 
also contains an uninterpreted audiogram which the Board may 
not consider.  See Kelly, supra. 

Based on the fact that the veteran was never questioned in 
regards to his tinnitus during the December 2003 examination, 
the RO asked for an etiological opinion in regards to the 
veteran's tinnitus.  In a June 2004 letter, audiologist 
K.A.S. opined that "based on the amount of time post-
military duties compared to the onset of the tinnitus, it is 
not likely that the veteran's tinnitus is related to military 
noise exposure."

In July 2004, a DRO conducted a de novo review of the 
veteran's claim.  The DRO continued to rely on the December 
2003 VA examination results, indicating that the private 
audiogram results submitted by the veteran did not conform to 
the testing requirements required in 38 C.F.R. § 4.85 (2004).  

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in October 
2003, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

As noted in connection with the factual background presented 
above, the April 2002 and April 2004 private examination 
results cannot be used in rating the veteran's hearing loss.  
See Kelly, supra.  The Board will therefore address the 
merits of the claim based on the December 2003 VA examination 
results alone

A review of the results of the December 2003 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 10 percent disability rating.  That is, the 
combination of level III in the better ear with level IV in 
the poorer ear results in a 10 percent disability rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in three of the frequencies, but 
not all four frequencies.  38 C.F.R. § 4.86(a) thus is not 
applicable.  In addition, there is no evidence of 30 or less 
at the 1000 Hertz frequency or 70 or greater at the 2000 
Hertz frequency in either ear, so (b) is also inapplicable.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2004).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, October 20, 2003.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefits 
sought on appeal are accordingly denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

2.  Entitlement to service connection for tinnitus.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Analysis

As indicated above, in order for service connection to be 
granted, three elements must be met: (1) current disability, 
(2) in-service incurrence; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran has 
tinnitus.  There are no medical diagnoses in the claims 
folder of tinnitus.  

Significantly, the veteran did not mention tinnitus during 
the April 2002 or April 2004 private audiograms or the 
December 2003 VA examination, or to the Board's knowledge to 
any other health care provider.  

As was noted by the Board in the factual background section, 
the veteran contends that he did not bring up tinnitus during 
the December 2003 VA examination because he was not 
specifically asked about it.  This strikes the Board as being 
disingenuous: he specifically requested service connection 
for tinnitus in his October 2003 claim for VA benefits; he 
was informed by the RO in November 2003 that an examination 
was being scheduled for the purpose of developing his claim; 
and yet he made no mention of his claimed tinnitus at the 
December 2003 examination.   Moreover, this does not explain 
why he did not mention tinnitus to the Dr. J.A. in March and 
April 2004, after his receipt of the February 2004 rating 
decision which denied his claim.  

As discussed above, the veteran has had ample opportunity to 
present medical evidence diagnosing tinnitus, and he has no 
done so.

The Board notes that in her June 2004 nexus opinion the 
examiner referred to tinnitus.  This was not a diagnosis of 
the disability, as she did not examine the veteran.  She was 
merely replicating the specific words of the RO in the 
questions presented to her and commenting on etiology.

The veteran himself has reported ringing in his ears in his 
notice of disagreement and substantive appeal.  As noted 
above, he had evidently not report this to any health care 
provider.  In any event, it is now well established that a 
symptom alone, such as ringing in the ears, absent a finding 
of an underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2004) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of any diagnosed tinnitus, service connection may not 
be granted.  Hickson element (1) has not been met, and the 
veteran's claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the RO appears to have conceded in-
service noise exposure in granting the veteran's claim of 
entitlement to service connection for hearing loss.  The 
Board has no reason to dispute that conclusion.  Accordingly, 
Hickson element (2) is arguably satisfied.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed tinnitus to the veteran's military 
service.  In the absence of a diagnosis of tinnitus, such a 
medical opinion would be an impossibility.  In fact, the June 
2004 VA examiner specifically opined that it was not likely 
that the veteran had tinnitus related to military service.  
This is significant evidence against the claim.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact]; see also 38 C.F.R. § 3.102 [noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence].  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed tinnitus and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

In summary, in regards to the veteran's service connection 
claim for tinnitus, Hickson elements (1) and (3) have not 
been met.  




Conclusion

In summary, Hickson elements (1) and (3) have not been met.  
For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


